              Case 2:20-cv-00068-GAM Document 3 Filed 01/27/20 Page 1 of 7




I victor walthour the creator and owner plus the sole chooser of the trustee for the Rosalyn Patterson
Walthour support trust dated 11 sept 2006,
 has never giving the authority to PNC Bank nor Judge John W. Herron to sale any assets belonging to
Mr. Victor Walthour.

809 shavertown rd. in Garnet Valley was constructed using Mr. Walthour's winnings of 1 million dollars
specifically.

But due to the clandestine acts of Judge Herron, Pnc Bank's Sheila Gibson, Paul Feldman and Linda
Hobkirk a fraudulent Trust was created.

This trust document does not reflect mr. walthour's 1 million for construction since only Linda Hobkirk
took part in settlement agreement that brought mr. walthour the 1 million dollars.

Upon mr. walthour's request for all assets to be returned him immediately, the request was denied
                       Case 2:20-cv-00068-GAM Document 3 Filed 01/27/20 Page 2 of 7
                                     tN THE COURT OF COMMON PLEAS OF
'
    "
      .                             PHILADELPHIA COUNTY, PENNSYlVANIA
                                          ORPHANS' COURT DMSlON
                                              O.C. No. 520 AI of2004
                                              CONI'ROL No. 949,87 C7&rS"8"4Y ?°

                              ESTATE OF ROSALYN PA'ITER.SON WALTHOUR,
                                     AN INCAPACITATED PER~N .
                                                                                                        . .......
                                     DATB OF BIRTii: JUNE 16, J970
                                                                       l




                                                                                                 ·.
      2064, and for Allowmces From Trust, it is hereby ORDERED mdDBCRBED tlmt:

           . l.         The trust for Rosalyn Patterson Walthour, an Incapac;itat.cd Person. ("Trust"') in
      the fmm attached as BxlnDit "F'> is ~ appmved and incoiporatcd· by reference and PNC
      Bank. National Association is approved and appointed as Trastcc of~ said Trust;
                                                                               !   •




                        The said Trustee shall ~t the settlement proceeds of the pmonal injuzy ·
      actions for the ~-Person entitled Pattmon v. Tenet Health System. et.al, and which
      were settled, such settlements approved by order of.Joseph D. O~ J-> Administrative Judge
      of 0tp1mnst Court Division, by Orders dated March 24"', 2006, and July 28'5Ti006! and shall
      ~the tbnds fw the benefit _of the Incapacitated Person               in accordance with the terms of
      the said Trost;


             3.
                                ~                         . 1he principal ofthe T~ the following:
                        The Trustee is authorized to pay:&om
                                                        ...
                                                              •
                  a)      The Incapacitated Person's annual income taxes and one-half of the corporate
      tr~ee's commissions;··
                                       .                                              .
                  b)    . $280,440.00 fot the Incapacltated Person's estimated anmial expenses in the ·
      rust year, to the ~ent tbat income is insufficient for items SW:h as -rehabilitative care; mcmcal
f   •                  Case 2:20-cv-00068-GAM Document 3 Filed 01/27/20 Page 3 of 7
             coeyultant services; nursing home costs; special duty nursing care; equipment; and other
                   'I         ,,                                                                          •



        •    expenses as estimated in the attached Petition u E."<hibit "r', plus nursing home charges.
                         c)             Outstanding invoice of Nursing Consultatio.n Services, Ltd., in the amount of
             .$4800.00, as att,ached in Exhibit ".P' ofthe Petition.
                      d)          Outstanding counsel fees of S3,54~.oo to Linda K. Hobkirk. Esquire, for
             services rendered as set forth in her attached statement through August 28, 2006, for preparation
             mid filing of this Petition. nsvisions to trust, md meetings. concspondcnce and consultation with
             plaintiff's counsel, Rosalyn's family IDd proposed Tnlsteo,.. u attached in ~"bit "K.. of the
            Petition.
                        e)              OutstandingOuardiml'sF~ for Lind&K. Hobkirk. in theamountofSS,271.00
            for services rendered as independent co-Ouardian of the Eatata of the IDOlpaeitatcd Person from
            July, 2004 until Auaust 2S, 2006, as lttlChed in Exbibit •L" ofthe Petition.
                      .t> • The uustce is authori7.ed to invest in a home to be built in Concord Township,
            Pe1ll1Sylvania, ~to final pJaos IDd cOnttact of sale which me ~JXOVed by the~ which
                  .
            i.s appropriate                     . ~·s needs, to be hc!d as an asset of the Trust.
                            for the Jncaptcitated                                                             man
            ~mollDt not to~ S9SS,°'.                                          :::::_:- -

              4.        Surety is not ordered for the Guardians of the Estate, as all fuilds will be under the
                                                                                               ...
            oontro! an.d supervision of' tho court appointed Trustee.


              Within ten (10) days from the date of the Order, the co-Guardians oftJie &tato shall .file with
            th~ Orphans' Comt an Affidavit certifying that Ill fbnds have been tnmafcttCd to the Tiustec.
                                                                  .                        .


                                                                          BY THE COURT:



                                                                                       ·1~
                                                                                                     J.

                                               COPJESSENT
                                         PURSUANTtO Pa.R.C.P.236(b)
                                   .,          SEP 11 2006
                                         RRST JUOlC!ALOlSlRlGT Of PA
                                         USER tJl!.."":' · - - ·~
                                                              0
                                                                      -
         Case 2:20-cv-00068-GAM Document 3 Filed 01/27/20 Page 4 of 7
 give all interested parties notice of the transactions that have occurred during the accounting
 "
 period. The dispositivc provisions ofthe trust are set forth concisely in the Petition for

 Adjudication as well as the annexed trust document As the accountant notes:
     ~   __,_                                   .
             Trust assets are to be held and administcmt primarily for the comfort and care of


 li         salyn Patterson Walthour. Secondatily, the Trust assets me for~ benefit of her
            use and issue, and following Rosal)ll's death, for the benefit ofher legal heirs.


      According to the accountant, there are no issues for adjudication. It is stated that all parties
 in interest had notice of the account No objections were filed. The account shows a balance of

 principal before distribution of S 10,020.908.94 and a balance of income before diitribution of

 Sl,011,441.27 for a total of S 11,032,350.21. This sum, composod as stated in tlic account, plus

 inoomo received since tho filing thereo( subject to distributions and disbursements already

 properly made, and subject to any additional transfer inheritance tax as may be duo and us=ed,

 is.awarded as set forth in the Proposed Statement ofDistn'bution as follows:

 Income

 Proposed Dlst.rJbgtees                                        Amount/Prgnortlon

 PNC Bank, N.A.. Trustee                                        100%


 Prfndpal

 PNC Bank, N.A., Trustee'                                       100%


         Leave is hereby granted to the accountants to make all transfers and assignments

· necesmy to effect distnoution in accordance with this adjudication.
                    Case 2:20-cv-00068-GAM Document 3 Filed 01/27/20 Page 5 of 7

.,   '
         ..         . ,..



              audit to all interested parties. According to the Trustee, Pennsylvania Transfer Inheritance Tax in
              the amount of $208,646.70 was paid on Februaty 12, 2019. The Trustee claims principal
              commission of $415, 776.68. A previous principal commission had been claimed in the amount
              of$128,889.29 for the period of October 10. 2006 through May 18, 2010. A reserve in the
              amount of$7.500 and $12,752.60 is requested for attorney fees and filing fee.
                      No objections were filed to the accoun~_but the decedent's husband, Victor Walthour.
              filed a petition asserting that as of November 18, 2018 he "is the sole person who can make
              financial decisions." More specifically, he requests that the "court immediately remove PNC
              Bank. N.A.. as Trustee and order PNC Bank, N.A. to immediately return all real property and
              personal property, including real property located at 809 Shavertown Road, Gamet Valley,
              Delaware Count, Pennsylvania to him. " 2 This petition must be denied as moot because the
              Declaration of Trust for the Rosalyn Patterson Walthour Support Trust contains specific
              provisions for the distribution of any remaining trust assets upon Rosalyn's death. Paragraph IV
              (B}, for instance, specifically states that fifty percent (50%) of the remaining trust assets should
              be distributed to Victor Walthour outright and free oftrusL Hence, it is not necessary to remove
              PNC as trustee over the funds distributed to Victor Walthour. The remaining fifty percent of the
              trust assets are to be distributed   in trust in equal shares to Rosalyn's children. Victor Walthour
              lacks standing to object to the continuing trusts for the benefit of Rosalyn's children. The
              petitioner's claim for the return of the real property located at 809 Shavertown Road cannot be
              granted because the sale of that property had been approved by a court order dated July 21, 2014.
               Significantly, no objection had been filed to PNC's petition seeking court approval of the sale of
              this property.
                       The account states a balance of principal before distribution of $11,253,175.94 and a
              balance of income before distribution of$1,740,309.89 for a total of$ 12,993,485.83. This sum,
               composed as.stated in the account, plus income received since the filing thereof, subject to
               distributions already properly made, is awarded as set forth in the Petition for Adjudication as
               follows:


                                                                                                         ~                   ·l
                                                                                                                                  ,   rl -h~
                                                                                                                                               -
               I Victor Walthour was removed as guardian by decree and opinion dated March 24, 20 I 0.
               2 7124119 Petition by Victor Walthour.                                                    ~ )     I
                                                                                                                        _
                                                                                                                      o'v>        l34 +
                                                                     2                                    \4 Ac.A jVl)~
                                                                                                                 A                L_pt,lll!-
                                                                                                           1'o   ;N         '{1".ii
                                                                                                             Oya.Wf
                         Case 2:20-cv-00068-GAM Document 3 Filed 01/27/20 Page 6 of 7

.,,
          ,•
               .     .
                                      COURT OF COMMON PLEAS OJ'
                               PHILADELPHIA COUNTY, PENNSYLVANIA
                                        ORPHANS' COURTDIV.lSION
               ...
                                                 No. s20 mo:r 2004
      ...
                                                CONTROL N0.112628
                            ESTATE OJ' ROSALYN PA'l'I:ERSONWALTHOlJR,
                                   AN INCAPACITATED PERSON




          ANDNOWtthis               3~day
  the Petitiou ofVietor Walthour to Rem
  Patterson 'Valthour is hereby DISMIS




                                                       BY nm COURT:
      '



                                                                                     J.



                                        COPIES SENT
                                PURSUANTTO Pa.R.C.P. 236{b)
                                       JAN         20t2
                                 FIRST JUDiCl
                                 USER l.D.:~7Zb.~-




                                                              R~~w.atmur, l~Pclwr•


                                                               lllllU20040052006040
                                                                      HUil lllll\I ft II 11\I
                                                                                          ,.
Case 2:20-cv-00068-GAM Document 3 Filed 01/27/20 Page 7 of 7



                                           U.S. Postal Service™ ,                                                                  ·
                         ru                CERTIFIED MAIL® RECEIPT
                         D                 Domestic Mail Only

                         ~~limll!mZU:l!lll:i!ll!l!li~m!l!IDl!ZDm!mml....
                         ...a
                         ;:::!:!
                                            PHietEf'HF'IP01°A L
                                       ~C~ertl~fi~1ed~M~a~n~Fe-e~$--~-f-~~-~~-.-~~~~~-~
                                                                  7
                                                                                                              us E
                         Ci            $                          "''    .•J
                                       Extra Services & Fees (check. box, add fee
                                        CRetum Receipt (hardcopy)          $ ~~~-
                         0
                         D              0 Return Flecelpt (eloctronlc)     $ --;i!7:'-,,"""'-
                         D              0 Certlflod Mall Restrictod Dollvery       $ -£tt-HH---'
                         D              0 Adutt Signature Requlrod                 $_.....,.,.,,._-rtn-
                                        0Adult Slgnaturo Restricted De!lvery $
                         CJ Postage
                         tO                                    $7 .35
                         ru         ""="::;-;<=-==-o-=~-,,--~""'1-?...,--;---~
                         ru
                         Ir
                         r=i
                         D
                         !"-




                                        U.S. Postal Service™
                     Ir
                                        CERTIFIED MAIL® RECEIPT
                     r=i                Domestic Mail Only                                                    ·

                     ~~!Elllilllimimm:lmilllllm!l~II!Ill!!mllmlD'!ml. .
                    ...a                   JEN(!)TFNPt                         6 4t A L
                                   ~C~ertl~fi~ed~M~a~ll~F-ee""-d-~~c~-l----=---''-"--'-'-~--~-_. -~-.--~~
                                                                                                             usE
                                                                                                                     1 1~61
                     ...D
                    g              $                          ;p~•• _.1_
                                   Extra Services &. Fees (check box, add tee ·                Hate)    .                    15
                     D              0      Return Receipt (hardcopy)           $     $(I fl fl      •
                     D              0      Return Receipt (eloctronlc)         $   -4-Y-...BB-                    Postmark
                                                                                                        1
                     0              0Certlfled Mall Restricted Dollvery        $     $fl fl(I                       Here
                     CJ                0Adutt Slgneture Requlrod               $      - ' : ;
                                       QAduttS!gnaturoRestrlctedDollvery       s_JU. OU
                     D             Postage
                     tO
                     ru
                     ru            $
                                   F-"~ota1-=P-ostag-,---e-and-=F-
                                                               ....-s-~------i                              0112312020
                                                              $10 .8':1
                     Ir            f,,,_~~-~--~-~~~~-'---~~~-~--,

                     r=i
                     D
                     !"-




                                       U.S. Postal Service™
                                       CERTIFIED MAIL® RECEIPT
                                       Domestic Mail Of.lfy                          ,




                                                                                                                     0361
                                                                                                                             1'5
                                                                                                                  Postmark
                                                                                                                   Here




                                                                                                            0112312020
